Citation Nr: 1628394	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected herpes infection of the mouth and lips with erythema multiform.

2.  Entitlement to a compensable rating for herpes infection of the mouth and lips with erythema multiform.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case was subsequently transferred to the RO in Phoenix, Arizona.

The Veteran and his spouse testified at a local hearing at the RO before a Decision Review Officer (DRO) in December 2009, and at a Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in May 2012.  Transcripts of both hearings have been associated with the record.  

The Board remanded the instant matters in January 2013 and August 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the claims file reveals that additional documents were added to the claims file after the issuance of the November 2015 supplemental statement of the case (SSOC).  However, with the exception of a March 2016 Informal Hearing Presentation submitted by the Veteran's representative, the documents are either duplicative of evidence submitted prior to the November 2015 SSOC or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  Hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident during service, or caused or aggravated by the Veteran's service-connected herpes infection of the mouth and lips with erythema multiform.

2.  For the entire appeal period, the Veteran's herpes infection of the mouth and lips with erythema multiform affected less than 5 percent of his entire body and the exposed areas, and was not treated with intermittent systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3. 310 (2015).

2.  The criteria for a compensable rating for herpes infection of the mouth and lips with erythema multiform have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.118, Diagnostic Codes (DCs), 7801-7805 (2008), 7899-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2008 letter, sent prior to the initial unfavorable decision issued in October 2008, and a February 2013 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating and service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.     

While the February 2013 letter was issued after the initial October 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2013 letter was issued, the Veteran's claim was readjudicated in July 2013 and November 2015 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations for his hepatitis C and herpes several times during the course of the appeal.  Prior to the January 2013 Board remand, the Veteran had been afforded three VA examinations to determine the severity of his service-connected herpes and one examination, which included an etiological opinion, regarding his hepatitis C.  Thereafter, pursuant to the January 2013 and August 2015 Board remands, the Veteran was afforded additional examinations to determine the severity of his herpes in May 2013 and September 2015.  Additionally, an additional examination and opinion regarding his hepatitis C was provided in June 2013 and an addendum opinion was provided in October 2015.  

Regarding the adequacy of the examinations, the Board notes that, in a September 2015 statement the Veteran expressed concern that the 2013 and 2015 examiner who provided opinions regarding his hepatitis C had not taken into consideration the fact that the Veteran worked as a dental assistant during his active duty service.  However, the Board notes that a review of the 2013 and 2015 examination reports indicate that the examiner was aware of the Veteran's in-service work as a dental clinician as she referenced such work.  Moreover, while the Veteran has made other statements that could be construed as questioning the adequacy of his examinations, he did not specify the alleged inadequacy or provide clear evidence of an error.  In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).

Furthermore, the Board finds that such VA examinations are adequate to decide the issues addressed herein as they are predicated on a review of the record, which includes the Veteran and his wife's statements; a review of his medical records; and physical examination.  In this regard, the Board notes that the VA examiners offered opinions as to the severity of the Veteran's herpes as well as the etiology of his hepatitis C, and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, the opinions offered clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board further notes that neither the Veteran nor his representative have alleged that his herpes has worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the Veteran's herpes is more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for service connection and his claim for a compensable rating and no further examinations are necessary.

Additionally, in December 2009 and May 2012, the Veteran was provided an opportunity to set forth his contentions during hearings before a DRO at the RO and before the undersigned VLJ, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2009 and May 2012 hearings, the DRO and the undersigned VLJ, respectively, noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected herpes was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Further, testimony was solicited regarding the Veteran's in-service experiences he alleges resulted in his hepatitis C, the type and onset of symptoms, and his contention that his military service caused his hepatitis C.  Therefore, not only were the issues "explained... in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]," was also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony at the hearings, the RO and the Board determined that further evidentiary development was necessary, to include obtaining identified medical records, providing additional VA examinations, and providing additional notice under the VCAA.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2013 and August 2015 remand directives by requesting that the Veteran identify any outstanding treatment records, providing additional notice regarding secondary service connection in the February 2013 letter, obtaining VA treatment records, and obtaining additional VA etiological opinions in May 2013, June 2013, September 2015, and October 2015, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, hepatitis C is not recognized as a chronic disease pursuant to VA regulations and, consequently, the laws and regulations governing presumptive service connection, to include on the basis of a continuity of symptomatology, are inapplicable. 

In regards to service connection claims pertaining to hepatitis C, there are recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection.  The medically recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  Hepatitis C arising from air gun immunizations has not been documented; however, it is biologically possible.  See VBA Manual M21-1, III.iv.4.I.2.e.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for hepatitis C.  Specifically, he asserts that his hepatitis C was caused by his service-connected herpes or an in-service tooth extraction.  Alternatively, he contends that the condition was caused by his in-service inoculation with an unsterilized air gun or his work as a dental hygienist.  There is also some evidence of record indicating the Veteran's belief that his hepatitis C was caused by exposure to toxic gas or fumes during service.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of hepatitis C.  Specifically, in conjunction with his June 2013 VA examination that was ordered by the Board in the January 2013 remand, the Veteran was noted to have hepatitis C.   

The Veteran's STRs do not reflect any complaints, treatments, or findings related to hepatitis C.  Notably, examinations performed in March 1973 (entrance) and March 1977 (separation) found all of the Veteran's bodily systems to be within normal limits.  However, the Veteran did have a tooth extracted in May 1973 and was diagnosed with gonorrhea in July 1974.  Additionally, the Veteran's service personnel records document his in-service work as a dental technician/hygienist/ assistant.  Finally, the Veteran has reported being inoculated in-service by an air-gun.

In February 2006, in conjunction with his initial claim for service connection for hepatitis C, the Veteran was afforded a VA examination.  Regarding the Veteran's exposure to risk factors for developing hepatitis C, the examiner noted VA treatment records documenting a remote history of cocaine use and multiple sexual partners (see April 2001 and May 2005 treatment records) and possible exposure to patient blood as a dental hygienist during or after service.  Unfortunately, the examiner apparently misread a February 2001 treatment record that states "[p]atient['s] sexual partner is monogamous [and] has one tattoo obtained in the 1980s[,]" and thus also indicated that the Veteran (not his wife) acquired a tattoo in the 1980s.  To be clear, it is evident from the Veteran's lay testimony and from a May 2009 statement from a clinician at Banner Health Center that, aside from ear piercings, the Veteran does not have any tattoos or body piercings.  Ultimately, after reviewing the record and examining the Veteran, the examiner found that it was not at least as likely as not that the Veteran's hepatitis C was related to his service.  In support thereof, the examiner noted that the Veteran only worked as a dental technician for four years during service, while he worked as a civilian dental technician for 28 years, a significantly longer period for possible exposure.  The examiner also noted that other risk factors were present, including multiple sexual partners and a history of drug use.  While the Veteran was treated in service for gonorrhea, the examiner did not believe that fact was indicative of an in-service nexus to the Veteran's eventual diagnosis of hepatitis C. 

Thereafter, pursuant to the Board's January 2013 remand, another VA examination was conducted in June 2013.  Regarding the Veteran's risk factors for contracting hepatitis C, the examiner noted that treatment records document a history of cocaine use (although the Veteran denied such use at the examination); three ear piercings (the third had been allowed to close); a history of sexual partners prior to his current long-term relationship (which may have resulted in the prescription of penicillin for gonorrhea while in service); possible exposure to hepatitis C during his work as a dental assistant; and the Veteran's diagnosis of herpes.  The examiner also checked a box on the examination form indicating "other direct percutaneous exposure to blood[,]" and, while a few examples included activities that the Veteran clearly did not engage in (i.e. tattooing and body piercing), another example was acupuncture with non-sterile needles, an exposure endorsed by the Veteran's reports of being inoculated in-service by an unclean air gun.  Ultimately, after interviewing and examining the Veteran and reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's hepatitis C was related to his military service, to include as a result of air gun vaccinations, tooth extraction, or service-connected herpes.  

Regarding the air gun, the examiner noted that, even if there were infected blood on the nozzle from a previous injectee, transmission of hepatitis C via air gun has not been a documented transmission route for the virus.  Instead, the examiner opined that it was more likely that the Veteran's hepatitis C was related to other risk behavior such as body piercings, prior sexual partners, exposure at his work, or drug use.  Furthermore, the examiner stated that medical literature does not support the Veteran's contention that his herpes caused or aggravated his hepatitis C.  In this regard, hepatitis C was noted to be a viral disease that is transmitted in infected blood.  

In the August 2015 Board remand, the Board requested an addendum opinion to specifically address the Veteran's lay assertions regarding his exposure to risk factors for contracting hepatitis C.  Specifically, the examiner was asked to address the Veteran's reports that he did not have tattoos, body piercings (aside from his ear piercings), engage in high risk sexual activity, or use drugs.  Thus, in October 2015, the 2013 examiner again reviewed the Veteran's claims folder, service treatment records, VA treatment records, and the Board's prior remands and ultimately concluded that it is less likely than not that the Veteran's hepatitis C is etiologically related to the Veteran's active military service.  

In support thereof, the examiner noted that there is no credible, scientific literature indicating that hepatitis C has been transmitted by air gun injections.  Furthermore, the examiner noted that there is no indication that the Veteran received a blood transfusion in conjunction with the May 1973 in service tooth extraction and that concurrent treatment records indicate that the tooth was removed without difficulty, making it less likely than not that the Veteran developed hepatitis C as a result of the extraction.  Further, the examiner acknowledged the Veteran's reports that despite the use of gloves and masks during his in-service work as a dental technician, there were many times when he was pricked with a needle and patient blood.  However, the examiner further noted that he was only a dental technician for four years in service, while he worked as a technician in civilian life for 28 years.

Notably, the examiner specifically acknowledged the Veteran's denial of hepatitis risk factors, to include having more than one sexual partner in his life, using cocaine, and having tattoos.  However, the examiner noted a March 2005 VA treatment record documents the Veteran's then reports of using cocaine, abusing alcohol, using marijuana, piercing his ears, having more than one sexual partner in his life, having sexual activity with men, and having gonorrhea.  The examiner also referenced another March 2005 treatment record that notes the Veteran's reports of ear piercing, being stabbed, and being in multiple fights.  Next, the examiner referenced a May 2005 treatment record in which the Veteran reported exposure to bodily fluids via cut gloves, working without gloves, and being robbed and hit in the head and stabbed in the arm.

Ultimately, the Board finds that the most probative evidence of record indicates that the Veteran's hepatitis C is not related to his military service to include the May 1973 tooth extraction, air gun inoculations, service-connected herpes, in-service work as a dental hygienist, or his reported exposure to toxic gas and fumes therein.

At this point, the Board notes that the Veteran has emphatically denied high-risk sexual activity as well as intranasal and intravenous drug use.  Furthermore, the Veteran has indicated during the latter part of his appeal that his identity was stolen.  Nevertheless, VA treatment records do note on several occasions in the early 2000s that the Veteran reported having multiple sexual partners (meaning more than one in his lifetime, not sexual contact with multiple people at one time), a history of cocaine use, sexual contact with men, chronic abuse of alcohol, and the record contains an October 1990 treatment record documenting the Veteran being stabbed by his wife's nephew.  Ultimately, while the Board has fully considered the Veteran and his wife's adamant statements that he did not have any non-service related risks of contracting hepatitis C, the Board nevertheless finds that the statements he made while receiving medical treatment indicating a history of more than one sexual partner, the use of cocaine, excessive alcohol use, and being stabbed are of higher probative value than his subsequent denial of these activities.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Furthermore, the Board finds that the opinions of the 2013 and 2015 examiner, provided after reviewing the claims file on two separate occasions and taking notice of the Veteran's lay assertions, are highly probative as they reflect consideration of all relevant facts and the examiner provided a detailed rationale for the conclusions reached.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  In this regard, while the examiner did not specifically opine that the Veteran's hepatitis C was not related to his alleged exposure to toxic fumes during service, she did find that it was not related to any incident of the Veteran's service and aside from the Veteran's vague statements regarding his exposure to such fumes, there is no competent medical evidence of record linking his hepatitis C to said exposure.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

The Board acknowledges that as a dental hygienist, the Veteran may have some level of medical training.  However, the Board finds that the Veteran's opinion as to the etiology of his hepatitis C is entitled to significantly less probative weight than the opinion rendered by the 2013 and 2015 examiner, a physician, who has greater training and skill in evaluating medical issues than the Veteran.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The Board may also take the Veteran's self-interest into account in assessing the weight to be accorded to his self-assessment.  See Pond v. West, 12 Vet. App. 341, 345 (1999) (although the Board must take a physician-Veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the Veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (The Board may consider self interest in evaluating the testimony of claimants).

To the extent the Veteran's wife believes that his hepatitis C is related to service, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hepatitis C is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of the Veteran's hepatitis C is not competent medical evidence.  

In summary, the Board finds that hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include as caused or aggravated by the Veteran's service-connected herpes.  Consequently, service connection for such disorder is not warranted.   

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected herpes has been assigned a noncompensable evaluation under 38 C.F.R. § 4.118, DCs 7899-7806.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, required rating by analogy, the DC number will be "built-up" as follows:  the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the skin, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  

Under Diagnostic Code 7806, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

The appeal period before the Board begins on May 30, 2008, the date VA received the claim for an increased rating, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  In this regard, the Board notes that while some of the diagnostic criteria relating to ratings of the skin were revised in October 2008, the regulations relating to DC 7806 have not changed since the Veteran filed his claim for an increased rating.
      
Nevertheless, the Board notes that, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim for a compensable rating was received in May 2008 and he has not requested consideration under the amended diagnostic criteria, only the previous regulations are applicable to this claim. 

Under Diagnostic Code 7801, for scars other than head, face, or neck that are deep or that cause limited motion in an area or areas exceeding six square inches (39 square cm) warrants a 10 percent rating.  Such scars impacting an area or areas exceeding 12 square inches (77 square cm) warrant a 20 percent rating and such scars impacting an area or areas exceeding 72 square inches (465 square cm) warrant a 30 percent rating.  Such scars impacting an area or area of or exceeding 144 square inches (929 square cm) warrant a 40 percent rating.  38 C.F.R. § 4.118.

Under Diagnostic Code 7802, scars, other than head, face or neck that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 square cm ) or greater warrant a 10 percent rating.  Note (1) for that code indicates that scars in widely separated areas, as on two or more extremities
or on anterior and posterior surfaces of extremities or trunk will be separately rated
and combined in accordance with 4.25 of this Part.  Note (2) for that code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under Diagnostic Code 7803, scars that are superficial and unstable warrant a 10 percent rating.  Note (1) for this code indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for this code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under Diagnostic Code 7804, scars superficial and painful on examination, warrant a 10 percent rating.  Note (1) to this code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under Diagnostic Code 7805, scars other, are rated on limitation of function of affected part.  Id.

The Veteran has been an active participate in this appeal and has provided numerous statements regarding his herpes symptoms, including during the December 2009 DRO hearing and the May 2012 Board hearing.  In this regard, he has reported experiencing breakouts of his condition 2-4 times a year in his mouth, gums, cheeks, lips, palms of his hands, arms, chest, buttocks, left hip, and groin.  He has also reported symptoms such as blistering, lesions, sweating, fever, and the need to modify his eating habits to avoid acidic foods.  He has reported that eating ice cream, or applying lighter fluid, chap stick, or warm salt water rinses to his breakouts helps to alleviate his symptoms.

The Veteran was afforded a VA skin examination in August 2008.  At that time, he reported experiencing occasional breakouts of his herpes and described said breakouts of painful blisters, most recently appearing on his buttocks.  At the time of the examination, the Veteran did not have any visible blisters.

A March 2009 VA treatment record documents that the Veteran reported to the emergency department reporting "fever" blisters on his lips.  He also indicated that he experienced breakouts every three months, that the breakouts lasted more than two weeks, that the breakouts were lasting longer than they used to, and that he was losing weight due to discomfort while eating.  Upon examination, the Veteran was noted to have a herpes breakout on the middle of his upper lip that was interfering with eating, talking, and speaking.  The Veteran was prescribed acyclovir and was advised to take one pill, three times a day for seven days; accordingly, 21 pills were prescribed.

Thereafter, at the December 2009 DRO hearing, the Veteran reported that he took the prescribed acyclovir for two weeks and that he continued to take the medication on an intermittent basis when he had a herpes outbreak.  He also reported missing work when he had a breakout on his face.  

In February 2010, the Veteran was afforded another VA skin examination to assess the severity of his herpes.  At that time, he continued to report having painful blisters on his lips, tongue, gums, nose, and hips, some of which drained pus.  He also reported experiencing breakouts every three months with fevers and sweats.  He reported that the acyclovir that was prescribed in 2009 worked quickly.  Notably, the examiner specifically stated that the acyclovir, while a systemic treatment, was neither a corticosteroid nor an immunosuppressive drug.  Upon physical examination, the Veteran was noted to have a single erythema multiform lesion on the left hip that was 1.2 centimeters, had mildly red plaque, and three pustules.  The examiner noted that the Veteran's herpes was inactive.

A third VA skin examination was provided in April 2012.  The Veteran's report of herpes symptoms was consisted with those reported during the 2008 and 2010 examinations.  Specifically, he noted intermittent blistering of his lips, groin, and hips.  He denied taking any current medication for the condition.  The examiner noted that a July 2010 test for herpes revealed that the Veteran had no detectable herpes antibody.  Regarding the use of medication, the examiner noted that the Veteran had not been treated with oral or topical medications in the past 12 months.  Upon examination, the Veteran's skin infection (manifested at the time as two, two millimeter broken, healing blisters on the upper lip and a healed blister on the left hip) was noted to cover less than five percent of his total body and less than five percent of his exposed body area.  

At the May 2012 Board hearing, the Veteran reported experiencing herpes breakouts two to four times a year on his mouth, gums, cheeks, lips, hands, arms, chest, buttocks, left hip, and groin that he described as blister or lesions accompanied by sweating and fevers; he also endorsed residual scarring and discoloration over his entire body.  He indicated missing 12 days of work a year due to his symptoms and that modifying his eating habits and using chap stick helped to ameliorate his symptoms.  Notably, the Veteran also reported that, upon being prescribed medication by VA, it took two weeks for his symptoms to clear.

Pursuant to the January 2013 remand, the Veteran was afforded a fourth VA skin examination in May 2013.  At that time, it was noted that the Veteran had not received any recent VA treatment for his condition and that he was last seen in 2010 at which point he requested a refill of his medication; as discussed during the 2015 examination, there is no indication that a refill was actually provided.  The 2013 examiner noted that the Veteran's skin condition did not cause any scarring or disfigurement of the head, face, or neck.  The examiner also found that the Veteran had not been treated with oral or topical medications in the preceding twelve months.  Notably, the Veteran did not have any active rash or breakout on his mouth, lips, or body at any time of the examination.  Nevertheless, there were two patches of hyperpigmented skin on the Veterans left hip and thigh; the examiner was unable to tell when the breakout that caused these patches had occurred.  The patches were noted to be nonpainful and stable.  The left thigh patch was noted to be a superficial non-linear scar that was 15 x 7 centimeters (total area in square centimeters of 105) and the others were noted to be two 1 x 1 centimeter scars on the left hip (total area in square centimeters of 2).

In August 2015, given that none of the four examinations performed during the appeal period documented the Veteran's reported breakouts, the Board requested that an opinion be provided as to the severity of the Veteran's herpes during a flare and the history of the Veteran's medication use; it was left to the discretion of the examiner as to whether another examination was necessary.  In September 2015, a fifth examination was performed.  The Veteran reported experiencing a breakout of symptoms (blisters in the mouth with yellow pus and red gums) every two to three months that lasted two weeks.  He also stated that he had an outbreak the week prior to the examination and that he last sought treatment in August 2014.  Notably, the August 2014 treatment record documents the Veteran's complaints of a rash on his neck.  Upon examination at that time, the Veteran's skin appeared ashy across the posterior neck, but no eruptions, warmth, irritation, excoriation, or edema was noted.  The Veteran told the August 2014 clinician that he had previously used Tinactin spray and nystatin cream to treat his symptoms.  

Regarding his herpes treatment, the Veteran reported that he only received medical care from VA.  The 2015 examiner reviewed VA's nationwide records and noted the March 2009 prescription for acyclovir, which (as noted above) contained 21 pills.  Upon questioning, the Veteran reported that upon a herpes breakout he would take one acyclovir pill for three to four days until the outbreak cleared.  He reported having one of the 21 pills left from 2009.  Physical examination did not reveal any blisters, vesicles, or herpes lesions.  

The 2015 examiner was specifically asked to estimate the percentage of the Veteran's body that would be covered during a breakout and the percentage of exposed areas associated with a breakout.  Initially, the examiner noted that the most recently documented breakout was in March 2009 at which point the Veteran was noted to have a blister like lesion on the upper lip.  Thus, the examiner opined that during a breakout the percentage of the body covered would be less than five percent as would the percentage of exposed areas.

The examiner was also asked to indicate whether the Veteran has been prescribed intermittent systemic therapy to treat his herpes.  The examiner stated that the acyclovir that was prescribed in 2009 was a systemic anti-viral medication that was to be taken for seven days.  The examiner noted that, while the Veteran has self-reported taking the drug sporadically since that time, he had not actually been prescribed any treatment by a clinician since 2009.  The examiner also took note that the Veteran used salt water mouth rinses, moisturizing lip balm, and ice cream to treat his symptoms and that the lip balm and ice cream are not typically indicated to treat herpes. 

Upon review of the lay and medical evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for herpes.  In this regard, there is no evidence of record indicating that at least five percent of the Veteran's body or at least five percent of exposed areas were affected by herpes.  In fact, the August 2008 examiner noted no visible infection; the February 2010 examiner found that the Veteran's herpes was inactive; the April 2012 examiner noted two, 2 millimeter lesions and indicated that the Veteran's herpes impacted less than five percent of his body and less than five percent of exposed areas of the body; the May 2013 examiner noted no active lesions; and the September 2015 examiner opined that the medical evidence indicated that even during an outbreak, less than five percent of the Veteran's body and less than five percent of his exposed skin would be affected.

The Board also finds that a compensable rating is not warranted based on the use of intermittent systemic therapy such as immunosuppressive drugs or corticosteroids.  While the Veteran was prescribed acyclovir, a systemic treatment, on a single occasion in March 2009, such is not an immunosuppressive drug or corticosteroid as noted by the February 2010 VA examiner; rather, it is an anti-viral medication as noted by the September 2015 VA examiner.  However, the Board is cognizant of the Court's holding in Johnson v. McDonald, 27 Vet. App. 497 (2016) in this regard.  While such case centered on whether a topical corticosteroid may be considered systemic therapy, the Board notes that the Court held that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."  However, even if one considered acyclovir as systemic therapy within the meaning of DC 7806, the record reflects that it was prescribed on a single occasion, rather than intermittently.  Furthermore, the April 2012 and May 2013 examiners both specifically documented that the Veteran had not been treated with an oral or topical medication in the preceding twelve months.  Therefore, a compensable rating based on such criteria is not warranted. 

In reaching such conclusion, the Board notes the Veteran's report to the September 2015 VA examiner that he stretched his March 2009 21-pill prescription of acyclovir for an additional six years by taking three to four pills at a time during his bi-annual outbreaks.  Specifically, he reported having one pill left, meaning he had only used 20 pills since 2009.  However, the evidence of record does not support that assertion.  Specifically, the Veteran reported during his December 2009 DRO hearing that he took the 2009 prescription for two weeks.  Furthermore, such assertion is improbable.  In this regard, even if the Veteran only had two outbreaks a year and took three to four pills each time, after taking a pill a day for 14 days in 2009 (as he reported at the DRO hearing) he would have only had seven pills left and would thus have only been using the drug for possibly 1-2 years; he would not still have one pill at the time of the 2015 examination.  Even if contrary to what he told the DRO, he only took three pills in 2009, he would only have 18 pills left, meaning he would have only had six rounds of three pill treatments available, which (assuming two outbreaks a year) would only cover three years.  Thus, the Veteran's report to the 2015 examiner that he had stretched the 2009 21-pill subscription over the preceding six years, and still had one pill left, lacks credibility in light of his previous testimony, the medical evidence of record, and the mathematic improbability of his assertion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous  medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).  

Furthermore, there is no medical or lay evidence to suggest that the Veteran's use of Tinactin spray and nystatin cream, lip balm, ice cream, lighter fluid, or salt water rinses constitutes intermittent systemic therapy.  Thus, given the foregoing, the Board finds that a compensable rating is not warranted under DC 7806.  

The Board further finds that a compensable rating is not warranted under the ratings for scars that were in place prior to October 23, 2008.  In this regard, the May 2013 examination report notes two scars to the Veteran's lower left extremity that were described as nonpainful, stable, superficial, and non-linear.  Under DC 7802, a 10 percent rating would only be warranted if the Veteran's scars covered an area of 929 square centimeters; his scars, combined, only covered an area of 107 square centimeters.  DCs 7801, 7803, 7804, and 7805 are inapplicable as the Veteran's scars were noted to be superficial, stable, nonpainful, and there is no medical or lay evidence of record suggesting limitation of the Veteran's left lower extremity caused by his scars.  As such, a compensable rating is also not warranted under the rating criteria for scars.

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected herpes.  However, the Board finds that his symptomatology has been stable throughout the appeal, even considering the one time prescription of acyclovir.  Therefore, assigning staged ratings for the disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  Moreover, his wife who provided testimony at the DRO and Board hearing is also competent to report her observations as to the severity of the Veteran's herpes.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran and his wife's testimony with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected herpes with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  Here, the Veteran's herpes are manifested by outbreaks, which include lesions and associated discomfort, that may necessitate medication, symptoms which are contemplated by DC 7806.  Furthermore, the rating criteria considers scarring, which, although not applicable to the instant appeal period, may be considered in the future if the Veteran's herpes result in scarring necessitating a separate compensable rating.  Finally, while the Veteran has alleged that he has fevers and sweating associated with herpes outbreaks, such were never documented during any of the medical examinations performed during this appeal, to include March 2009 when he sought treatment for such an outbreak, and the Board has specifically found that the medical findings are the most probative evidence of record regarding the severity of the Veteran's herpes.  Thus, the most probative evidence of record indicates that the Veteran's documented symptoms, and their resulting impairment, are contemplated by the rating schedule. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's sole service-connected disability is his herpes and thus, no further action pursuant to Johnson, supra, is required.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his herpes.  In fact, the evidence supports a finding that the Veteran has maintained employment throughout the appeal and the April 2012 and May 2013 VA examiners specifically found that his herpes does not interfere with his ability to work.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary at this time.

Based on the evidence of record, the Board finds no basis upon which to award a compensable rating for service-connected herpes.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue.  38 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.  


ORDER

Service connection for hepatitis C is denied.

A compensable rating for herpes infection of the mouth and lips with erythema multiform is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


